


110 HR 6367 IH: To provide an exception to certain mandatory minimum

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6367
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Brady of Texas
			 (for himself, Mr. McCaul of Texas,
			 Mr. Marchant,
			 Mr. Sam Johnson of Texas,
			 Mr. Bilbray,
			 Mr. Sullivan,
			 Mr. Shadegg,
			 Mr. Rohrabacher,
			 Mr. Jones of North Carolina,
			 Mr. Poe, and
			 Mr. Culberson) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide an exception to certain mandatory minimum
		  sentence requirements for a law enforcement officer who uses, carries, or
		  possesses a firearm during and in relation to a crime of violence committed
		  while pursuing or apprehending a suspect.
	
	
		1.Exception to certain
			 mandatory minimum sentencing requirements for a law enforcement officer who
			 uses, carries, or possesses a firearm during and in relation to a crime of
			 violence committed while pursuing or apprehending a suspectSection 924(c)(1) of title 18, United States
			 Code, is amended by redesignating subparagraphs (B) through (D) as
			 subparagraphs (C) through (E), respectively, and inserting after subparagraph
			 (A) the following:
			
				(B)The minimum sentencing requirements of
				subparagraph (A) shall not apply if—
					(i)at the time the person used, carried,
				or possessed the firearm, the person was a law enforcement officer authorized
				to carry the firearm;
					(ii)the offense under this paragraph occurred
				while the person was on-duty, and during or in relation to the pursuit or
				apprehension of an individual who the person reasonably believed had committed
				a crime; and
					(iii)the crime committed by the person
				during and in relation to which the offense under this paragraph occurred is a
				crime of
				violence.
					.
		
